DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation of a groove depth of the serration in the first region that is greater than a groove depth of the serration in the second region is already a part of claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 is rejected under 35 U.S.C. 112(d) as the claim refers to a previous claim that has been cancelled. For purposes of examination, claim 12 will be interpreted as being dependent on claim 1. Applicant is advised that should claim 8 be found allowable, claim 12 would be objected to under 37 CFR 1.75 as being a substantial duplicate thereof if dependent on claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura (JP2007083604)
Regarding claim 15, Kitamura discloses a tire provided with a mark (“mark” (22), created by the mold “projecting portion” (9), Fig 15) on a tire side portion, wherein the mark includes a recess so that an entirety of the mark is recessed from a side profile surface of the tire side portion ([0025], in that the molding “projecting portion” (9) would create the recess on the tire sidewall), and in the recess, a depth on an outer side in a tire radial direction from the side profile surface is smaller than a depth on an inner side in the tire radial direction from the side profile surface (Fig 16, [0025-27] as a greater height on the “projecting portion” (9) of the mold would result in a greater depth for the “mark” (22) on the sidewall, with “vertex” (b) with the greatest height representing the inner side in the tire radial direction, see Examiner Drawing Based Off Kitamura Fig 16 below).
[AltContent: textbox (Examiner Drawing Based Off Kitamura Fig 16 showing the resulting mark (22) using the mold projecting portion (9) of Kitamura Fig 15 in a plan view (left) and a side view (right), with the z arrow showing the direction of increasing tire radial positioning, b’ indicating the point made by vertex b of the projecting portion (9) and dotted lines showing the outline of the mark (22) hidden from view or underneath the tire surface.)]
    PNG
    media_image1.png
    719
    719
    media_image1.png
    Greyscale

	Regarding claim 16, Kitamura discloses all limitations of claim 15 as set forth above. Additionally, Kitamura discloses that the depth of the recess gradually increases from the inner side to the outer side (Fig 16, [0025-27], see Examiner Figure above).

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US20080283169)
Regarding claim 15, Sato discloses a tire (“pneumatic tire” (T1)) provided with a mark (“marking area” (10)) on a tire side portion (Fig 1, 4), wherein the mark includes a recess so that an entirety of the mark is recessed from a side profile surface of the tire side portion (Fig 4e), and in the recess, a depth on an outer side in a tire radial direction from the side profile surface is smaller than a depth on an inner side in the tire radial direction from the side profile surface ([0081], Fig 4e, see Modified Sato Fig 4e below, with “marking” (22) as the inner side in the tire radial direction and “background portion” (21) as the outer side in the tire radial direction).


    PNG
    media_image3.png
    468
    312
    media_image3.png
    Greyscale
[AltContent: textbox (Modified Sato Fig 4e with an indication of the direction of increasing tire radial positioning, showing an instance of “background portion” (21) being at an outer side in the tire radial direction and an instance of “marking” (22) being at an inner side in the tire radial direction.)]
Regarding claim 17, Sato discloses all limitations of claim 15 as set forth above. Additionally, Sato discloses that the depth of the recess changes stepwise from the inner side to the outer side ([0081], see Modified Sato 4e above).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US20130076108) in view of Kitamura (JP2007083604), either Nakamura (US20130206305), Metz (US20080087362), or Okamatsu (WO2017191839, with US20190202244 as the English equivalent), and Wallet (US20060254689)
Regarding claim 1, Kubota (Fig 17, 18) discloses a tire with a mark on a tire side portion wherein 
the mark includes a first mark located on an outer side in a tire radial direction ("tire recess" (513a, 523a)),
and a second mark located inward of the first mark in the tire radial direction ("tire recess" (513d, 523d)),
each of the first mark and the second mark includes a recess that is recessed from a side profile surface of the tire side portion (“tire recess”),
a depth of the recess of the first mark from the side profile surface is smaller than a depth of the recess of the second mark from the side profile ([0147], in that the depths of the tire recesses can become “shallower with progression from the vehicle outer side toward the vehicle inner side”).	While Kubota does not explicitly teach that that the mark includes a character string in which a plurality of characters is arranged, the characters are formed by the recesses, the character string includes a first character string provided in the first mark and a second character string provided in the second mark, an angle in a tire circumferential direction of the first character string is larger than an angle in the tire circumferential direction of the second character string, a serration is provided in a first region where the first mark is located, and a smooth surface is provided in a second region where the second mark is located, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, given: A) Kubota does teach that the recesses can be made into a variety of shapes ([0137]); B) Kitamura teaches that it is generally known for tire sidewalls to have letters as recessed marks ([0002]) as well as to use recessed letters with inclined surfaces ([0034, Fig 26) for the benefit of improving the appearance of the mark ([0004, 0034]) and improving rolling resistance ([0035]); C) it is well known in the art character strings to be used at various locations on the tire (including at an outer side in a tire radial direction and at an inner side in the tire radial direction) and that the angle of different character strings in the tire circumferential on different sidewalls can vary (including having the angle of the first character string be larger than that of the second character string), as shown in Nakamura (Fig 1), Metz (Fig 4) or Okamatsu (Fig 1); and D) Wallet teaches that a serration is provided in a first region where the first mark is located (Fig 1, “ridges” (1320)), and a smooth surface is provided in a second region where the second mark is located (Fig 1) for the benefit of concealing undulations on the tire sidewall ([0034]). 
	Regarding claim 3, modified Kubota teaches all limitations of claim 1 as set forth above. Additionally, Kubota teaches that the shape of the recesses can be varied ([0137], which would include the situation of where a length in the tire radial direction of the first character string is larger than a length in the tire radial direction of the second character string). Alternatively, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to further modify Kubota to where a length in the tire radial direction of the first character string is larger than a length in the tire radial direction of the second character string as it is well known in the art that the length of different character strings on different sidewalls can vary (including having the length in the radial direction of the first character string be larger than that of the second character string), as shown in Nakamura (Fig 1), Metz (Fig 4) or Okamatsu (Fig 1).
	Regarding claim 5, modified Kubota teaches all limitations of claim 1 as set forth above. Additionally, Kubota teaches that a center in a tire circumferential direction of the first character string is provided at a position different in the tire circumferential direction from that of a center in the tire circumferential direction of the second character string (with [0137] teaching that the tire recesses can have various forms similar to the wheel recesses taught in a previous embodiment and [0107] teaching that the wheel recesses can have arcing forms). Alternatively, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to further modify Kubota where a center in a tire circumferential direction of the first character string is provided at a position different in the tire circumferential direction from that of a center in the tire circumferential direction of the second character string as it is well known in the art that the center in a tire circumferential direction of different character strings can be provided at different positions, as shown in Nakamura (Fig 1), Metz (Fig 4) or Okamatsu (Fig 1).
	Regarding claims 8 and 12, modified Kubota teaches all limitations of claim 1 as set forth above. Additionally, Kubota teaches that the first mark is located outward of a tire maximum width position in the tire radial direction, and the second mark is located inward of the tire maximum width position in the tire radial direction (Fig 17, 18).
	Regarding claim 13, modified Kubota teaches all limitations of claim 1 as set forth above. Additionally, as established in the 103 rejection of claim 1 above that Kubota teaches decreasing recess depth from an inner tire radial direction outwards, Kubota teaches that the depth of the recess of the first mark from the side profile surface can be less than 100% of the depth of the recess of the second mark from the side profile surface ([0147], which would include the range of 58% to 98%).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US20130076108), Kitamura (JP2007083604), either Nakamura (US20130206305), Metz (US20080087362), or Okamatsu (WO2017191839, with US20190202244 as the English equivalent), and Wallet (US20060254689) in further view of Attinello (US20060254689).
Regarding claim 14, modified Kubota teaches all limitations of claim 1 as set forth above. Additionally, Wallet teaches that a serration is provided in a first region where the first mark is located (Fig 1, “ridges” (1320)). While modified Kubota does not explicitly teach that a groove depth of the serration is smaller than the depth of the recess of the first mark from the side profile surface, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so as Attinello, which is within the tire sidewall art, teaches a serration is provided in a first region where the first mark is located (areas with “ridges” (20)) wherein a groove depth of the serration is smaller than the depth of the recess of the first mark from the side profile surface (C4 L30-32, in that the serration depth is 0.45 mm and Kubota teaches a recess depth of no less than 0.5 mm [0138]) for the benefit of improving the visual appearance of the tire and concealing surface variation (C1 L26-29).

Claims 18, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US20130076108) in view of Kitamura (JP2007083604), either Nakamura (US20130206305), Metz (US20080087362), or Okamatsu (WO2017191839, with US20190202244 as the English equivalent), and Attinello (US20060254689)
Regarding claim 18, Kubota discloses a tire with a mark on a tire side portion wherein 
the mark includes a first mark located on an outer side in a tire radial direction ("tire recess" (513a, 523a)),
and a second mark located inward of the first mark in the tire radial direction ("tire recess" (513d, 523d)),
each of the first mark and the second mark includes a recess that is recessed from a side profile surface of the tire side portion (“tire recess”).
a depth of the recess of the first mark from the side profile surface is smaller than a depth of the recess of the second mark from the side profile ([0147], in that the depths of the tire recesses can become “shallower with progression from the vehicle outer side toward the vehicle inner side”).
	While Kubota does not explicitly teach that or suggest that the mark includes a character string in which a plurality of characters is arranged, the characters are formed by the recesses, the character string includes a first character string provided in the first mark and a second character string provided in the second mark, an angle in a tire circumferential direction of the first character string is larger than an angle in the tire circumferential direction of the second character string, a serration is provided in a first region where the first mark is located, and a serration is provided in a second region where the second mark is located, wherein a groove depth of the serration in the first region is greater than a groove depth of the serration in the second region, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, given: A) Kubota does teach that the recesses can be made into a variety of shapes ([0137]); B) Kitamura teaches that it is generally known for tire sidewalls to have letters as recessed marks ([0002]) as well as to use recessed letters with inclined surfaces ([0034, Fig 26) for the benefit of improving the appearance of the mark ([0004, 0034]) and improving rolling resistance ([0035]); C) it is well known in the art character strings to be used at various locations on the tire (including at an outer side in a tire radial direction and at an inner side in the tire radial direction) and that the angle of different character strings in the tire circumferential on different sidewalls can vary (including having the angle of the first character string be larger than that of the second character string), as shown in Nakamura (Fig 1), Metz (Fig 4) or Okamatsu (Fig 1); and D) Attinello (Fig 1) teaches a serration is provided in a first region where the first mark is located (area with “ridges” (20)) and a serration is provided in a second region where the second mark is located (“decorative band” (15)) for the benefit of improving the visual appearance of the tire and concealing surface variation (C1 L26-29) and that a groove depth of the serration in the first region is greater than a groove depth of the serration in the second region for the benefit of improved heat dissipation (C5 L39-42, in that thinner rubber areas, which would be achieved with deeper groves, achieve more heat dissipation and would be better situated near areas of heat generation, including the upper sidewall). 
	Regarding claim 7, modified Kubota teaches all limitations of claim 18 as set forth above. Additionally, Attinello teaches that a groove depth of the serration in the first region is greater than a groove depth of the serration in the second region for the benefit of improved heat dissipation (C5 L39-42, in that thinner rubber areas, which would be achieved with deeper groves, achieve more heat dissipation and would be better situated near areas of heat generation, including the upper sidewall).
	Regarding claim 9, modified Kubota teaches all limitations of claim 18 as set forth above. Additionally, Kubota teaches that the first mark is located outward of a tire maximum width position in the tire radial direction, and the second mark is located inward of the tire maximum width position in the tire radial direction (Fig 17, 18).

Response to Arguments
Applicant’s arguments, see p.10-15, filed 6 June 2022, with respect to the 102 rejections of claim 1, 15 and 16 have been fully considered and are persuasive.  The 102 rejections of claims 1, 15 and 16 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kubota (US20130076108), Kitamura (JP2007083604), either Nakamura (US20130206305), Metz (US20080087362), or Okamatsu (WO2017191839, with US20190202244 as the English equivalent), and Wallet (US20060254689) in regards to claim 1 and Kitamura (JP2007083604) in regards to claims 15 and 16, as detailed above.
In regards to the 103 rejection of claim 1, it is noted that applicant contends on p. 15 of the remarks submitted on 6 June 2022 that no proper modification of Kubota would have been rendered obvious as acknowledged by examiner in the interview conducted on 12 May 2022. However, it is noted that, for clarity of the record, examiner’s position during the interview was that the amendments proposed would overcome the 103 rejection made in the nonfinal rejection submitted on 4 March 2022 as stated in the Interview Summary mailed 05/20/2022.  It was not the examiner’s position that no modification of Kubota was possible or could be made, as upon further search and consideration, the claims were found to be obvious over Kubota (US20130076108), Kitamura (JP2007083604), either Nakamura (US20130206305), Metz (US20080087362), or Okamatsu (WO2017191839, with US20190202244 as the English equivalent), and Wallet (US20060254689), as detailed in the rejection above.
In regards to the applicant’s arguments, see p.17-23, applicant argues no modification of Kubota would be obvious. Examiner does not find this argument to be persuasive in view of new reference Kitamura, which teaches that letters are known marks used on tires ([0002]) and can be used for the benefit of improved rolling resistance ([0035]) and improving the appearance of the tire ([0034]) as detailed in the rejection above.
For the purpose of expedient prosecution of claims 1 and 18 in the application, in regards to the orientation of the inclines in the recessed letters of Kitamura, although it is not currently claimed in the following manner, Examiner notes that while it would not have the benefit of improving rolling resistance if the inclination was oriented in the radial direction instead of the tire circumferential direction, orienting the incline in the radial direction would still have the benefit of improved appearance ([0004]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/               Examiner, Art Unit 1749                                                                                                                                                                                         
/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749